Exhibit 4.4 [An unofficial English translation of the original document in German] Public Notarisation Purchase Agreement Züblin Immobilien AG, with registered office in Zurich, Claridenstrasse 20, 8002 Zurich, as sole owner, represented today by - Bruno Schefer, born February 3, 1953, from Teufen AR, in Herrliberg, and - Jonathan van Gelder, born January 7, 1974, from Winterthur ZH, in Zurich - hereinafter referred to as the “Selling Party” - hereby sells to Optibase RE 1 s.a.r.l., limited liability company, with registered office in Luxembourg, 54, avenue de la Liberté, L-1930 Luxembourg, represented today, pursuant to written power of attorney, by - Thomas Ziegler, born October 26 1964, citizen of Solothurn, domiciled in Grellingen - hereinafter referred to as the “Acquiring Party” - the following: - hereinafter referred to as the “subject property” - Land Registry District: Niederglatt Commune/city borough: Rümlang Land register folio 1688, property, cadastre no. 4778, Official surveying information<:> <4778><, Riedmatt>, Plan no. <40> <><5090> m2, divided as follows: <> Premises: - Industrial building, no. 09700424, Riedmattstrasse 9 3344 m2 - Subsurface building, no. 09700424 397 m2 - Adjoining building 28 m2 <Types of ground cover: - Building 3344 m2 - Garden 125 m2 - Paved area 1621 m2 Information from the building insurer: Commercial property, building no. 424, initial value 1939: Fr. 3'369'000.00, estimated value: Fr. 34'532'800.00, valuation date: 16.12.2002 Riedmattstrasse 9 Annotations 1. Public restriction on ownership / land planning and development legislation: Undertaking on disposal.
